PER CURIAM.
Appellant, the United States, filed a motion on February 23, 1973, informing us (1) that the parties agree that, contrary to the stipulation before us at the time of our opinion dated November 11, 1971, 451 F.2d 643, the thread employed in the smocked dress fronts was not of American origin and (2) that the parties by stipulation dated September 20, 1972 stated that the only American *1027dress fronts are the fabric pieces, the value of which is $65.47.
Accordingly, the aforesaid stipulation of September 20, 1972, is accepted as stating the facts controlling this appeal and our opinion dated November 11, 1971, is modified to the extent that all references to the thread as being of American origin are hereby deleted. Further, this appeal is hereby remanded to the Customs Court so that appropriate relief can be granted under these circumstances.
Remanded.